Citation Nr: 0430936	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-04 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
cardiovascular disability (other than rheumatic heart 
disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active duty service from May 1943 to August 
1944.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2002, a statement of 
the case was issued in December 2002, and a substantive 
appeal was timely received in February 2003.  Although the 
veteran originally requested a Board hearing, he subsequently 
selected a local hearing at the RO.  In September 2003, the 
veteran testified at a Decision Review Officer (DRO) hearing 
at the RO.  

In January 2002, service connection claims were received from 
the veteran for elbow and knee disabilities.  These matters 
are hereby referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection for rheumatic heart disease has been 
in effect from March 1962.

2.  An August 1975 Board decision denied entitlement to 
service connection for hypertension, arteriosclerosis, gouty 
arthritis and an increased rating for rheumatic heart 
disease.  

3.  In February 2001, a communication was received from the 
veteran which was interpreted as a request that his claim of 
service connection for cardiovascular disability be reopened.

4.  Certain evidence received since the August 1975 Board 
decision, when considered together with all of the evidence, 
both old and new, is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.

5.  Cardiovascular disability (other than rheumatic heart 
disease) was not manifested during the veteran's active duty 
service or for many years thereafter, nor cardiovascular 
disability (other than rheumatic heart disease) otherwise 
related to such service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The August 1975 Board decision is final.  38 U.S.C.A. 
§§ 7103, 7104(West 2002).

2.  New and material evidence has been received since the 
August 1975 Board decision, and the veteran's claim of 
entitlement to service connection for cardiovascular 
disability (other than rheumatic heart disease) has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  Cardiovascular disease (other than rheumatic heart 
disease) was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

4.  Cardiovascular disease (other than rheumatic heart 
disease) is not proximately due to or caused by, or 
aggravated by, service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Although the claimant apparently did not receive VCAA 
notice regarding new material evidence required to reopen a 
previously denied claim, he has not been prejudiced given the 
Board's favorable disposition in reopening his claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for the underlying issue of entitlement to 
service connection for a heart disorder.  The discussions in 
the February 2001 and January 2002 duty to assist letters, 
the rating decision, statement of the case and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a May 2003 VCAA letter, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board also believes that implicit 
in the May 2003 VCAA letter was notice to the veteran that he 
also must provide any evidence in his own possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1); 38 
U.S.C. § 5103A(g).
 
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in May 2003 which was 
after the May 2002 rating decision on appeal.  Thus, notice 
was not given in accordance with the requirements set out by 
the Court in Pelegrini.  Nonetheless, the Board finds that 
for the reasons below, such an error constitutes harmless 
error.  See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2001 and January 2002 duty to assist 
letters, statement of the case and supplemental statement of 
the case, the RO informed the appellant of the applicable 
laws and regulations including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
these documents, VA informed the appellant that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The appellant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify the appellant in the claim 
under consideration and that adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claim is ready to be considered on the 
merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA medical 
records and examination reports.  The record also includes a 
March 2001 VA examination report with etiology opinion.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

New and material evidence

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's request to reopen which resulted 
in the May 2002 rating decision was received in February 
2001, the new version of 38 C.F.R. § 3.156(a) does not apply 
in this case. 

The Board notes that in the May 2002 rating decision, the RO 
determined that new and material evidence had been received 
and the claim reopened.  However, the RO then proceeded to 
deny the claim on the merits.  Regardless of whether the RO 
reopened the claim, however, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must 
review the RO's determination as to whether there is new and 
material evidence to reopen the claim for a heart disorder 
other than rheumatic heart disease.  

Relevant evidence of record at the time of the August 1975 
Board decision included service medical records, private 
medical opinions, VA medical records and examinations.  These 
records indicate treatment for heart problems.  Evidence 
received since the August 1975 Board decision consists of 
various private and VA medical records, including a March 
2001 VA examination which provided an opinion stating that 
the veteran's current heart disorder, other than rheumatic 
heart disease, is not related to service.  The March 2001 VA 
examination is new because it was not of record at the time 
of the August 1975 Board decision, and it is material in that 
its findings appear to be based on an echocardiogram.  
Therefore, the Board finds that new and material evidence has 
been received and the claim for entitlement to service 
connection for a heart disorder other than rheumatic heart 
disease has been reopened.  

Service connection

The veteran's underlying claim is one for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular, including hypertension, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran's May 1943 entrance examination showed the 
veteran's blood pressure was 146/90, the pulse was 84 and his 
cardiovascular system was evaluated as normal.  Service 
medical records document treatment for heart problems.  A 
June 1944 examination showed that the veteran's blood 
pressure was 120/90 the pulse was 96 and the arteries were 
otherwise negative.  A July 1944 note indicated that the 
electrocardiogram was considered probably within normal 
limits with tachycardia.  The veteran's August 1944 
Certificate of Disability for Discharge showed that the 
veteran was diagnosed with a valvular heart disease and 
mitral insufficiency.  

An August 1945 VA examination showed that the veteran's blood 
pressure was 130/80 with the pulse at 84 and respirations at 
16.  The examination report referred to compensated heart 
disease caused by rheumatic fever and manifested by a mitral 
valvular lesion.  The electrocardiogram was considered within 
normal limits with an interpolated ventricular extrasystole.  
A stress test was accomplished and blood pressure readings 
records in connection with that test.  There was no diagnosis 
of hypertension. 

A January 1952 VA examination found no evidence of valvular 
heart disease.  A December 1956 VA examination continued the 
diagnosis of rheumatic heart disease.  An electrocardiogram 
showed myocardial damage with left ventricular strain.  A 
December 1959 VA examination continued the diagnosis of 
rheumatic heart disease and mitral insufficiency and 
indicated that the electrocardiogram and chest x-ray were 
within normal limits.  A January 1962 VA examination also 
revealed that the electrocardiogram and chest x-ray were 
normal, peripheral vessels were normal and provided a 
diagnosis of inactive rheumatic heart disease.  A January 
1964 VA examination continued to show that the peripheral 
vessels were normal.  An April 1966 VA medical opinion 
indicated that the veteran's high blood pressure was not 
related to his rheumatic valvular disease.  An April 1966 
private electrocardiographic examination showed the veteran's 
electrocardiogram was normal.  A February 1974 VA medical 
record diagnosed the veteran with hyperlipidemia, gouty 
arthritis and on observation for rheumatic heart disorder the 
disorder was reported not found.  

A private medical opinion from Dr. JRW apparently dated in 
1974, indicated the veteran had a murmur characteristic of 
rheumatic disease and the veteran's blood pressure was 
modestly elevated.  In a supplemental statement, the doctor 
indicated that the veteran was currently receiving intensive 
treatment for hypertension, arteriosclerosis and angina 
pectoris.  The doctor stated that it was most likely that 
there was a relationship both direct and indirect between the 
veteran's present condition and symptoms and his rheumatic 
fever and rheumatic heart disease.  Dr. JRW concluded that 
there was a causal relationship between the veteran's fever 
in service and his present heart condition.  An April 1974 
medical opinion from Dr. DFC stated that there might be an 
apparently causal relationship to the veteran's service-
connected rheumatic fever and later development of 
hypertension, hypocholesterolemia and coronary 
atherosclerosis.  A May 1974 private medical opinion from Dr. 
GWB stated that the veteran's rheumatic valvular heart 
disease, angina pectoris and arteriosclerotic circulatory 
problems with hypertension could be directly or indirectly 
related to rheumatic heart disease.  

Medical records from 1988 to 2001 are replete with treatment 
for the veteran's cardiovascular disease, arteriosclerosis 
and related heart problems.  A VA treatment record from March 
1988 showed the veteran was diagnosed with coronary artery 
disease, hypertension and hyperlipidemia.  An April 1988 
letter from a private surgeon, Dr. MAR, showed that the 
veteran in March 1988 underwent coronary revascularization.  
The doctor indicated the veteran had extensive 
atherosclerosis in the coronary arteries and the aorta.  A 
June 1988 letter from a private doctor, Dr. GBS, indicated 
that the veteran had surgery in November 1987.  

In March 2001, the veteran was afforded a VA examination.  
The examiner opined that it is not likely at all that the 
veteran's current heart problems are related to the rheumatic 
fever which he had on active duty and rheumatic heart 
valvular disease.  The examiner indicated that the veteran is 
totally disabled, had coronary artery bypass surgery and was 
currently treated for hypertension.  His electrocardiogram 
was grossly abnormal and he had ischemic heart disease.  The 
examiner stated that the best way to answer the question as 
to whether the veteran's heart problems are related to 
service is to secure an echocardiogram because it did not 
appear that the veteran's valvular heart disease was 
considered in need of repair at the time he had his coronary 
artery bypass surgery.  The examiner indicated that the 
veteran's recollection and medical records indicated that he 
did not have valvular heart surgery, just a re-
vascularization procedure on the coronary arteries.  At the 
time of the examination the diagnoses were coronary artery 
disease, atherosclerotic cardiovascular disease generalized, 
status post coronary artery bypass grafting for coronary 
occlusive disease in approximately 1987 and persistent angina 
pectoris requiring nitroglycerin.  The examiner found that 
the veteran's echocardiogram showed very mild thickening of 
the aortic valve, but it opened well.  There was no 
regurgitation reported in the aorta or in the other 3 heart 
valves.  The examiner concluded that the findings supported 
the opinion that no significant heart valve malfunction was 
present and thus, the problems for which the veteran has been 
operated upon and for which he is receiving medicine are not 
sequelae of rheumatic fever.  The examiner further stated 
that there was depressed right ventricular function which was 
most likely due to coronary artery occlusive disease.

A December 2001 private medical opinion by Dr. GBS indicated 
that the veteran has a history of ischemic cardiovascular 
disease and hypertension as well as mild asthma.  The veteran 
dated his cardiovascular disease to rheumatic fever he had in 
service.  The veteran reported that he developed a fever 
while on active duty and subsequently experienced an 
exacerbation of his valvular symptoms.  Dr. GBS opined that 
it was indeed possible that the veteran experienced an 
exacerbation of his rheumatic heart disease with a developing 
cardiomyopathy which resulted in his current problems.  Dr. 
GBS found the veteran currently had hypertensive 
cardiovascular disease, mitral insufficiency and tortuous 
vessels secondary to hypertensive cardiovascular disease.  He 
required intensive management for his hypertension, 
cerebrovascular disease and coronary artery disease which 
limited his ability to work.  Dr. GBS concluded that he 
suspected that the exacerbation of the veteran's rheumatic 
fever and valvular heart disease in service contributed to 
his disability.

The underlying question in this case is clearly medical in 
nature, and the Board must therefore rely on competent 
medical evidence.  After reviewing the medical evidence, the 
Board is led to the conclusion that the medical opinion 
offered in connection with the March 2001 VA examination is 
more probative than the private medical opinions provided in 
1974 and in December 2001.  As discussed above, the majority 
of the private opinions essentially suggest a possibility 
that the veteran's heart problems are related to service.  
Although Dr. JRW's 1974 opinion stated that it is most likely 
that there was a relationship between the veteran's heart 
problems and service, the March 2001 VA opinion emphasized 
that it is not likely at all that the veteran's current heart 
problems are related to service.  Furthermore, there is 
indication that the VA examiner had access to the claims 
folder and he provided a detailed rationale for his opinions 
after securing an echocardiogram.  In fact, the Board 
believes great weight can be placed on the detailed analysis 
offered by the VA examiner in terms of special test findings.  

Moreover, the March 2001 VA medical opinion also finds 
support in the service medical records as well as the medical 
records during the several years after service.  It is highly 
significant that trained medical personnel during service, 
after examining the veteran and the results of special tests 
accomplished at that time, did not report any cardiovascular 
disease with the exception of the rheumatic heart disease for 
which service connection is already in effect.  Further, VA 
examination approximately one year after the veteran's 
discharge from service also did not reveal evidence of 
cardiovascular disease other than the service-connected 
rheumatic heart disease.  The Board particularly notes that 
there was no diagnosis of hypertension during service, within 
one year of discharge, or for a number of years thereafter.  
The clear preponderance of the medical evidence is against a 
finding that cardiovascular disease (other than rheumatic 
heart disease) is in any way related to service.  The Board 
also finds that the March 2001 VA medical opinion clearly 
supports a finding that the service rheumatic heart disease 
did not cause or aggravate the other current cardiovascular 
disorders.  The March 2001 examiner clearly was of the 
opinion that the rheumatic heart disease was essentially 
asymptomatic and that there was no relationship to the other 
diagnosed cardiovascular disorders. 

During his September 2003 hearing, the veteran testified that 
he had hypertension in service and recently had clogged 
arteries in the back of his neck.  The veteran stated that 
private doctors indicated that his heart condition was 
secondary to hypertension he had in the military.  The 
veteran apparently said the doctors took the information from 
his records, although apparently his records were incomplete.  
The veteran further testified that the rheumatic heart 
disease he had in service caused his high blood pressure 
which resulted in arteriosclerotic heart disease.  He stated 
he was treated by Dr. Williams in 1944 or 1945 for high blood 
pressure but was not put on medication.  The veteran 
indicated that this doctor can no longer be contacted.  

In sum, although the veteran was a treated for heart problems 
during service, there is a competent VA medical opinion 
stating that it is not likely at all that the veteran's heart 
disorder, other than rheumatic heart disease, is related to 
service.  As discussed earlier, this opinion is more 
probative than the private medical opinions of record.  
Although the veteran during his hearing testified that his 
rheumatic heart disease in service is related to his current 
heart problems, he is a layperson and is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Therefore, the totality of the evidence suggests that 
veteran's heart disorder, other than rheumatic heart disease, 
was not manifested during service or during the first 
postservice year.  In sum, all of the competent (medical) 
evidence weighs against a finding that the veteran's heart 
disorder, other than rheumatic heart disease, is service-
connected.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



